


Exhibit 10.29(a)

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of December 7, 2010
by and among Angioblast Systems, Inc., a Delaware corporation (the “Company”),
the individuals and entities listed on Exhibit A hereto (the “Sellers,” and each
a “Seller”), the individuals and entities listed on Exhibit B hereto (the
“Non-Selling Holders”) and Cephalon International Holdings, Inc. (the
“Purchaser”).

 

Recitals

 

WHEREAS, each of the Sellers currently holds that number of shares of common
stock, par value $0.0001 (the “Common Stock”), of the Company, as provided on
Exhibit A hereto;

 

WHEREAS, the Purchaser desires to purchase from each Seller an amount equal to
42.9415389% of the total number of shares of Common Stock owned by such Seller
at a per share price of $275.5736 USD, for an aggregate of Four Hundred
Eighty-Five Thousand Eight Hundred Forty-Seven (485,847) shares of Common Stock
(the “Shares”) at an aggregate purchase price of $133,886,606.84 USD (the
“Purchase Price”), as provided on Exhibit A hereto (the “Transfer”);

 

WHEREAS, pursuant to Section 1.8(a) of that certain Second Amended and Restated
Investor Rights Agreement, dated as of November 14, 2008, by and among the
Company and the parties listed on Exhibit A thereto (the “Investor Rights
Agreement”), the Sellers and the Non-Selling Holders are entitled to certain
rights, including notice rights and tag along rights, with respect to the
proposed Transfer;

 

WHEREAS, the Purchaser’s willingness to consummate the Transfer is conditioned
upon the terms contained herein;

 

WHEREAS, the Sellers and the Non-Selling Holders desire to consummate the
Transfer on the terms contained herein and are willing to waive and amend
certain of their rights under the Investor Rights Agreement to accommodate the
Transfer;

 

WHEREAS, pursuant to Section 4.4 of the Investor Rights Agreement, (i) the
Investor Rights Agreement or any provisions thereof benefitting the holders of
shares of Common Stock may be amended, waived, discharged or terminated with the
written consent of the holders holding at least a majority of the shares of
Common Stock then held by the holders of shares of Common Stock (the “Majority
Common Holders”) so long as the effect thereof will be that all holders of
shares of Common Stock will be treated equally and (ii) the Investor Rights
Agreement or any provisions thereof benefitting Mesoblast Limited (“Mesoblast”)
may be waived by the holders of a majority of the shares of the Company’s
capital stock owned by Mesoblast;

 

WHEREAS, this Agreement constitutes a waiver and amendment of the Investor
Rights Agreement and (i) affects all parties to the Investor Rights Agreement
similarly; (ii) does not decrease the rights of any single party under the
Investor Rights Agreement in comparison to such party’s current rights in
regards the other holders of shares of the Company’s capital stock; and
(iii) does not increase such party’s obligations under the Investor Rights
Agreement; all except as specifically waived or amended herein;

 

WHEREAS, the undersigned constitute the Company, the Majority Common Holders and
Mesoblast;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company, Mesoblast, and Angioblast Acquisition Corp, a wholly-owned
subsidiary of Mesoblast (the “Sub”) are parties to that certain Agreement and
Plan of Merger, dated as of September 28, 2010 and subsequently amended on
October 13, 2010 (the “Merger Agreement”), pursuant to which the Sub will merge
with and into the Company and the Company will become a wholly-owned subsidiary
of Mesoblast immediately following the Transfer and all Shares as well as all
other outstanding capital stock of the Company shall be treated as set forth in
the Merger Agreement (the “Merger”);

 

WHEREAS, pursuant to the Merger Agreement, upon the Merger, the Shares shall be
cancelled and automatically converted into the right to receive ordinary shares
of Mesoblast;

 

WHEREAS, pursuant to the terms of the Merger Agreement, each of the Sellers is
entitled to elect to receive fifteen percent (15%) of such Seller’s pro rata
share of the merger consideration in cash (the “Cash Election”);

 

WHEREAS, as a condition to the Transfer, (a) the Sellers and (b) the Purchaser
must each agree to waive any and all rights to the Cash Election;

 

WHEREAS, the Sellers and the Purchaser are each willing to waive any and all
rights to the Cash Election in order to accommodate the Transfer; and

 

WHEREAS, the parties desire to set forth certain representations, warranties and
covenants made by each to the other to induce the sale of the Shares to the
Purchaser and the consummation of the transactions contemplated by this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the parties hereby agree as follows:

 

1.     Purchase of Stock.

 

(a)   Purchase.  Subject to the terms and conditions of this Agreement, each of
the Sellers agree to sell to the Purchaser, and the Purchaser agrees to purchase
from each of the Sellers, the Shares in exchange for the Purchase Price, in the
amounts provided on Exhibit A hereto.

 

(b)   Closing Date.  The closing of the purchase contemplated by this Agreement
(the “Closing”) shall take place at such location to be determined by the
Sellers and the Purchaser on the date hereof (the “Closing Date”).

 

(c)   Delivery.

 

(1)   At the Closing, the Purchaser will deliver to each of the Sellers, each
such Seller’s share of the Purchase Price, in the amounts provided on Exhibit A
hereto, paid by check or wire transfer.

 

(2)   At the Closing, each of the Sellers shall (i) deliver the original stock
certificate(s) or stock power(s) evidencing ownership and transfer of the Shares
registered in his, her or its name to the Company and (ii) the Company shall
deliver to the Purchaser an original stock certificate evidencing ownership of
the Shares registered in the name of the Purchaser.

 

2

--------------------------------------------------------------------------------


 

(3)   Promptly following the Closing, the Company shall (i) deliver to each of
the Sellers an original stock certificate evidencing ownership of the balance of
the shares of the Company’s Common Stock registered in the name of such Seller
and (ii) update its stock record books to reflect the purchase of the Shares by
the Purchaser and the issuance of the remaining shares to the Sellers.

 

(d)   Assignment by Sellers.  The Sellers hereby agree to assign and transfer to
the Purchaser the Shares standing in each of the Sellers’ names on the Company’s
books at the Closing, and hereby irrevocably constitute and appoint Wilson
Sonsini Goodrich & Rosati, Professional Corporation, as attorney to transfer the
Shares on the books of the Company with full power of substitution in the
premises.

 

(e)   Further Assurances.  The Purchaser and each of the Sellers, respectively,
shall use all reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including the execution or delivery
of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.

 

2.     Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to each of the Sellers as follows:

 

(a)   Authority.  The Purchaser has the requisite corporate power and authority
to enter into this Agreement, and has taken all action necessary to authorize
the transactions effected hereby.  This Agreement has been duly and validly
executed and delivered by, and is the valid, legal and binding obligation of,
the Purchaser, enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

(b)   No Violations.  Neither the execution nor the delivery of this Agreement,
nor the consummation of the transactions herein contemplated and the fulfillment
of the terms hereof will conflict with or result in any violation of or
constitute a default under any terms of any material written agreement,
mortgage, indenture, franchise, license, permit, authorization, lease or other
instrument, judgment, decree, order, law or regulation, to which the Purchaser
is subject or by which it may be bound.

 

(c)   Investment Representations.  The Purchaser hereby represents and warrants
to the Company as follows:

 

(1)           Authorization.  The Purchaser has the requisite corporate power
and authority to execute, deliver and perform this Agreement.  This Agreement,
when executed and delivered by the Purchaser, will constitute a valid and
legally binding obligation of the Purchaser, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(2)           Accredited Investor.  The Purchaser is an accredited investor, as
defined in Rule 501 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(3)           Purchase Entirely for Own Account.  The Purchaser confirms that
the Shares are being acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
all or any part thereof, and that the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.  By
executing this

 

3

--------------------------------------------------------------------------------


 

Agreement, the Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Shares.

 

(4)           Access to Data.  The Purchaser has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities.

 

(5)           Investment Experience.  The Purchaser has such knowledge and
experience in financial or business matters that the Purchaser is capable of
evaluating the merits and risks of the investment in the Shares, and the
Purchaser can bear the economic risk of its investment, including the risk of
total loss.

 

(6)           Address.  The state and country of the principal place of business
of the Purchaser is correctly set forth on signature page hereto.

 

3.     Representations and Warranties of the Sellers.  Each of the Sellers,
severally and not jointly, represents and warrants to the Purchaser as follows:

 

(a)   Authority.  The Seller has full power and authority to enter into this
Agreement, and to consummate the transactions contemplated hereby and has taken
all action necessary to authorize the transactions effected hereby.  This
Agreement has been duly and validly executed and delivered by, and is the valid,
legal and binding obligation of, the Seller, enforceable in accordance with its
terms except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and general principles of equity.

 

(b)   No Violations.  Neither the execution nor the delivery of this Agreement,
nor the consummation of the transactions herein contemplated and the fulfillment
of the terms hereof will conflict with or result in any violation of or
constitute a default under any terms of any written agreement, mortgage,
indenture, franchise, license, permit, authorization, lease or other instrument,
judgment, decree, order, law or regulation, to which the Seller is subject or by
which the Seller may be bound.

 

(c)   Title to the Shares.  The Seller is the sole record and beneficial owner
of the Shares.  The Seller has, and will deliver to the Purchaser, good and
valid title to the Shares, free and clear of any mortgages, liens, encumbrances
or other interests of third parties of any nature, including but not limited to
any right of first refusal.  Seller has not granted any right to purchase the
Shares to any other person or entity.  The Seller has the sole right to transfer
the Shares to the Purchaser.

 

(d)   Tax Liability.  The Seller has reviewed with the Seller’s own tax advisors
the federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement.  The Seller relies solely on such advisors and
not on any statements or representations of the Company or any of its agents for
the federal, state, local and foreign tax consequences to the Seller that may
result from the transactions contemplated by this Agreement.  The Seller
understands that the Seller (and not the Company or the Purchaser) shall be
responsible for any tax liability of the Seller that may arise as a result of
the transactions contemplated by this Agreement.

 

(e)   Brokers or Finders.  The Seller has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Seller, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any of the transactions
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

4.     Acknowledgements by Purchaser and Sellers.  The Purchaser and each of the
Sellers acknowledge and represent to the Company that the purchase price for the
Shares hereby is agreed to solely between the Purchaser and each of the
Sellers.  The Purchaser and each of the Sellers acknowledge and agree that the
Company takes no position on the appropriateness or adequacy of the purchase
price and makes no representation or warranty regarding the value of the
Shares.  The Purchaser and each of the Sellers acknowledge and agree that the
actual value of the Shares may be substantially different than the purchase
price for the Shares paid by the Purchaser to any of the Sellers hereunder.

 

5.     Conditions to Obligation of the Purchaser to Close.  The obligations of
the Purchaser to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

 

(a)   Representations and Warranties Correct.  The representations and
warranties made by each of the Sellers in Section 3 of this Agreement shall be
true and correct on the Closing Date.

 

(b)   Delivery of Stock Certificates and/or Stock Powers.  Each of the Sellers
shall have delivered to the Company all original stock certificate(s) and/or
stock power(s) evidencing ownership and transfer of the Shares.

 

(c)   Wire Transfer Instructions.  Wire transfer instructions for each of the
Sellers shall be correctly set down on the signature pages hereto.

 

6.     Conditions to Obligation of the Sellers to Close.  The obligations of
each of the Sellers to sell the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

 

(a)   Representations and Warranties Correct.  The representations and
warranties made by the Purchaser in Section 2 of this Agreement shall be true
and correct on the Closing Date.

 

(b)   Delivery of Purchase Price.  The Purchaser shall have delivered to each of
the Sellers the Purchase Price for the Shares.

 

7.     Amendment of Investor Rights Agreement.

 

(a)   Section 1.6(a) of the Investor Rights Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“(a)         Any Shareholder may transfer up to one third of their then current
shareholding in which case (but only in the case of this Section 1.6(a)) Tag
Along Rights and Drag Along Rights shall not apply but the transferee must enter
into an agreement (1) to be bound by the terms of that certain Stock Purchase
Agreement, dated as of December 6, 2010, by and among the Company, the Selling
Holders listed on Exhibit A thereto, the Non-Selling Holders listed on Exhibit B
thereto and Cephalon International Holdings, Inc. (the “December 2010 Stock
Purchase Agreement”) and (2) acknowledging and approving the terms of that
certain Agreement and Plan of Merger, by and among Mesoblast, the Company and
Angioblast Acquisition Corp., dated as of September 28, 2010 and subsequently
amended on October 13, 2010 (the “Merger Agreement”); and”

 

(b)   Section 1.8 of the Investor Rights Agreement is hereby amended by adding
the following Section 1.8(g):

 

5

--------------------------------------------------------------------------------


 

“(g)         This section 1.8 shall not apply to the offer or sale of shares of
the Company by certain of its stockholders pursuant to the December 2010 Stock
Purchase Agreement.”

 

(c)   Section 4 of the Investor Rights Agreement shall be amended by adding the
following Section 4.12:

 

“4.12       Termination.  This Agreement shall terminate and be of no further
force and effect immediately prior to the closing of the merger contemplated by
the Merger Agreement.”

 

8.     Waiver of Rights under Investor Rights Agreement.

 

(a)   Waiver.  Each of the Sellers and Mesoblast hereby waive any and all rights
pursuant to Section 1.8 of the Investor Rights Agreement with respect to the
Transfer (the “Waiver”).

 

(b)   Effectiveness.  Notwithstanding anything to the contrary contained herein,
this Waiver shall become effective and binding on all the holders of shares of
Common Stock upon execution by the Company, the Sellers and Mesoblast.  The
failure of one or more holders of shares of Common Stock to sign this Waiver
shall not affect its effectiveness.

 

(c)   Effect.  This Waiver applies solely with respect to the Transfer and not
with respect to any other sale, transfer or other transaction.

 

9.     Waiver of Right to Cash Election.  Each of the Sellers and the Purchaser,
severally and not jointly, waives any and all right to the Cash Election
pursuant to the terms of the Merger Agreement.

 

10.   Restrictions on Transfer.

 

(a)   Investment Representations and Legend Requirements.  The Purchaser
understands and agrees that the Company shall cause the legends set forth below,
or substantially equivalent legends, to be placed upon any
certificate(s) evidencing ownership of the Shares, together with any other
legends that may be required by the Company or by applicable state or federal
securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE
COUNSEL FOR THE COMPANY) REASONABLY ACCEPTABLE TO IT STATING THAT SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
SAID ACT.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A CERTAIN INVESTOR RIGHTS AGREEMENT BY AND AMONG
THE COMPANY, THE STOCKHOLDER AND THE OTHER PARTIES IDENTIFIED THEREIN, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

(b)   Stop-Transfer Notices.  The Purchaser hereby agrees that to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its

 

6

--------------------------------------------------------------------------------


 

transfer agent, if any, and that, if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records.

 

(c)   Refusal to Transfer.  The Purchaser hereby agrees that the Company shall
not be required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

11.   Miscellaneous Provisions.

 

(a)   Governing Law.  This Agreement will be construed in accordance with
Delaware law, without giving effect to its choice of law provisions, as applied
to agreements among Delaware residents entered into and to be performed entirely
within Delaware.

 

(b)   Counterparts.  This Agreement may be executed in any number of
counterparts and each will be considered an original, and together they will
constitute one Agreement.  Facsimile signatures will be considered original
signatures for all applicable purposes.

 

(c)   Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the parties hereto and the
closing of the transactions contemplated hereby.

 

(d)   Entire Agreement.  This Agreement and the agreements contemplated hereby
set forth the entire understanding as the parties hereto and supercede any prior
and or written agreements and understandings with respect to the subject matter
hereof.

 

(e)   Amendments and Modification.  This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by each of the parties.

 

(f)    Reliance on Counsel and Advisors.  Each of the Company, the Purchaser,
the Sellers and the Non-Selling Holders acknowledge that he, she or it had the
opportunity to review this Agreement and the transactions contemplated hereby
with his, her or its own legal counsel, tax advisors and other advisors.  Each
of the Company, the Purchaser, the Sellers and Non-Selling Holders are relying
solely on his, her or its own counsel and advisors and not on any statements or
representations of the Company or its agents for legal or other advice with
respect to this investment or the transactions contemplated by this Agreement.

 

(g)   Section Headings.  The section headings and subheadings contained in this
Agreement are for convenient reference only, and will not in any way affect the
interpretation of this Agreement.

 

(h)   Binding Effect.  All of the terms, covenants, representations, warranties
and conditions of this Agreement will be binding upon, and inure to the benefit
of and be enforceable by, the parties and their respective successors, assigns
or other legal representatives, but this Agreement and the rights and
obligations hereunder may only be assigned with the prior written consent of the
parties.

 

(i)    Expenses.  Each of the Company, the Purchaser, the Sellers and
Non-Selling Holders agree to bear their own legal, accounting and other
professional expenses in connection with the preparation and consummation of
this Agreement and the transactions contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

(j)    Notices.  Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company, the Sellers, the
Non-Selling Holder or the Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service or
(v) four days after being deposited in the U.S. mail, First Class with postage
prepaid and return receipt requested, addressed: (i) if to the Company, to
Angioblast Systems, Inc., 275 Madison Avenue, 4th Floor, New York, NY, 10016,
Attn: CEO, with a copy to Mark R. Fitzgerald, Esq., 1700 K Street NW,
Washington, D.C., 20006 (which copy shall not constitute notice), (ii) if to the
Purchaser, to such address set forth under the Purchaser’s name on the signature
page hereto, (iii) if to a Seller, to such address set forth under the such
Seller’s name on Exhibit A hereto, and (iv) if to a Non-Selling Holder, to such
address set forth under such Non-Selling Holder’s name on Exhibit B hereto, or
such other address as a party may request by notifying the others in writing.

 

(k)   Assignment; Transfers.  Except as set forth in this Agreement, this
Agreement, and any and all rights, duties and obligations hereunder, shall not
be assigned, transferred, delegated or sublicensed by the Purchaser without the
prior written consent of the Company.  Any attempt by the Purchaser without such
consent to assign, transfer or delegate any rights, duties or obligations that
arise under this Agreement shall be void.  .

 

(l)    Adjustment for Stock Split.  All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be adjusted to reflect
any stock split, stock dividend or other change in the Shares which may be made
after the date of this Agreement.

 

(m)  Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, the Purchaser, the Sellers and the Non-Selling
Holders have executed this Stock Purchase Agreement or caused this Stock
Purchase Agreement to be executed, all as of the date and year first above
written.

 

 

COMPANY:

 

 

 

ANGIOBLAST SYSTEMS, INC.

 

 

 

By:

/s/ Carter Eckert

 

 

 

Name: Carter Eckert

 

 

 

Title: Chairman

 

 

 

 

 

PURCHASER:

 

 

 

Cephalon International Holdings, Inc.

 

 

 

 

 

By:

/s/ J. Kevin Buchi

 

 

 

Name: J. Kevin Buchi

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

Address:

 

41 Moores Road

 

Frazer, PA 19355 U.S.A.

 

 

 

 

 

Telephone: 610-344-0200

 

Facsimile: 610-344-0065

 

Email:

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NON-SELLING HOLDER:

 

 

 

MESOBLAST LIMITED

 

 

 

 

 

By:

/s/ Brian Jamieson

 

Name: Brian Jamieson

 

Title: Chairman

 

 

 

 

 

By:

/s/ Kevin Hollingsworth

 

Name: Kevin Hollingsworth

 

Title: Company Secretary

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

DR. SILVIU ITESCU

 

 

 

/s/ Silviu Itescu

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

MICHAEL SCHUSTER

 

 

 

/s/ Michael Schuster

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER: THORNEY HOLDINGS PTY LTD

 

 

 

c/o ANZ NOMINEES LIMITED CUSTODIAL
ACCOUNT: 283700021108

 

 

 

By:

/s/ Ashley West

 

 

 

Name: Ashley West

 

 

 

Title: Director

 

 

 

 

 

SELLER: THORNEY HOLDINGS PTY LTD

 

 

 

c/o ANZ NOMINEES LIMITED CUSTODIAL
ACCOUNT: 283700021108

 

 

 

By:

/s/ Craig Smith

 

 

 

Name: Craig Smith

 

 

 

Title: Secretary

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

ABBOTT CARDIOVASCULAR SYSTEMS, INC.

 

 

 

By:

/s/ Robert B. Hance

 

 

 

Name: Robert B. Hance

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

 

WS INVESTMENT COMPANY, LLC (2003A)

 

 

 

By:

/s/ James Terranova

 

 

 

Name: James Terranova

 

 

 

Title:

 

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

CARTER ECKERT

 

 

 

/s/ Carter Eckert

 

Carter Eckert

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

ABBOTT CARDIOVASCULAR SYSTEMS, INC.

 

 

 

By:

/s/ Robert B. Hance

 

 

 

Name: Robert B. Hance

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

THE TRUSTEES OF COLUMBIA UNIVERSITY IN
THE CITY OF NEW YORK

 

 

 

By:

/s/ Orin Herskowitz

 

 

 

Name: Orin Herskowitz

 

 

 

Title: Executive Director, CTV

 

 

 

 

 

Wire Transfer Instructions:

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SELLING HOLDERS

 

Name and Address

 

Total
Shares of
Angioblast
Systems,
Inc.
Common
Stock

 

Shares of
Angioblast
Systems, Inc.
Common
Stock to be
Transferred

 

Aggregate
Purchase Price
(AUD)

 

Aggregate
Purchase Price
(USD)

 

Shares of
Angioblast
Systems,
Inc.
Common
Stock held
following
Transfer

 

Silviu Itescu

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

905,050

 

388,642

 

$

108,191,873.25

 

$

107,099,475.05

 

516,408

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Schuster

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

20,000

 

8,588

 

$

2,390,847.00

 

$

2,366,626.08

 

11,412

 

 

 

 

 

 

 

 

 

 

 

 

 

ANZ Nominees Ltd, Custodial Account:  283700021108

c/o Thorney Holdings Pty Ltd.

55 Collins Street, Level 39

Melbourne 3000

Australia

 

19,950

 

8,566

 

$

2,384,870.10

 

$

2,360,563.46

 

11,384

 

 

 

 

 

 

 

 

 

 

 

 

 

Abbott Cardiovascular Systems, Inc.

3200 Lakeside Drive

Santa Clara, CA 95054

Attn: Division Vice President and Section Head, Legal

 

70,091

 

30,098

 

$

8,378,843.85

 

$

8,294,214.21

 

39,993

 

 

 

 

 

 

 

 

 

 

 

 

 

Carter Eckert

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

37,500

 

16,103

 

$

4,482,840.30

 

$

4,437,561.68

 

21,397

 

 

--------------------------------------------------------------------------------


 

WS Investment Company, LLC (2003A)

650 Page Mill Road

Palo Alto, CA  94304-1050

Attn:  Jim Terranova

Fax:  1.650.493.6811

 

15,000

 

6,441

 

$

1,793,135.25

 

$

1,774,969.56

 

8,559

 

 

 

 

 

 

 

 

 

 

 

 

 

The Trustees of Columbia University

in the City of New York

Executive Director Science and Technology Ventures

Columbia Innovation Enterprises

Columbia University

Engineering Terrace, Suite 363

500 West 120th Street, Mailcode 2206

New York, NY 10027

Attn: Michael J. Cleare

 

63,829

 

27,409

 

$

7,630,269.75

 

$

7,553,196.80

 

36,420

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

1,131,420

 

485,847

 

$

135,252,679.50

 

$

133,886,606.84

 

645,573

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

NON-SELLING HOLDERS

 

Name and Address

 

Total Shares of Angioblast
Systems, Inc. Common Stock

 

Mesoblast Limited

55 Collins Street, Level 39

Melbourne 3000

Australia

 

705,323

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

ILLUSTRATIVE EXAMPLE

 

Shares of Mesoblast to be issued pursuant to Merger following Transfer

 

Name and Address

 

Total Shares of
Mesoblast

 

Shares of
Mesoblast Shares
to be Received by
Cephalon in
Merger

 

Shares of
Mesoblast
held by
Seller
following
Merger

 

Silviu Itescu

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

57,919,899

 

24,871,695

 

33,048,204

 

 

 

 

 

 

 

 

 

Michael Schuster

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

1,279,927

 

549,620

 

730,307

 

 

 

 

 

 

 

 

 

ANZ Nominees Ltd, Custodial Account:  283700021108

c/o Thorney Holdings Pty Ltd.

55 Collins Street, Level 39

Melbourne 3000

Australia

 

1,276,727

 

548,246

 

728,481

 

 

 

 

 

 

 

 

 

Abbott Cardiovascular Systems, Inc.

3200 Lakeside Drive

Santa Clara, CA 95054

Attn: Division Vice President and Section Head, Legal

 

4,485,568

 

1,926,171

 

2,559,397

 

 

 

 

 

 

 

 

 

Carter Eckert

c/o Angioblast Systems, Inc.

275 Madison Avenue, 4th Floor

New York, NY, 10016

Fax:  +1.212.880.2061

 

2,399,863

 

1,030,538

 

1,369,325

 

 

 

 

 

 

 

 

 

WS Investment Company, LLC (2003A)

650 Page Mill Road

Palo Alto, CA  94304-1050

Attn:  Jim Terranova

Fax:  1.650.493.6811

 

959,945

 

412,215

 

547,730

 

 

--------------------------------------------------------------------------------


 

The Trustees of Columbia University

in the City of New York

Executive Director Science and Technology Ventures

Columbia Innovation Enterprises

Columbia University

Engineering Terrace, Suite 363

500 West 120th Street, Mailcode 2206

New York, NY 10027

Attn: Michael J. Cleare

 

4,084,823

 

1,754,085

 

2,330,738

 

 

 

 

 

 

 

 

 

Total:

 

117,544,851

 

31,092,570

 

41,314,182

 

 

FOR EXPLANATORY PURPOSES ONLY.

 

ACTUAL SHARE NUMBERS MAY VARY.

 

--------------------------------------------------------------------------------
